While the basic issue before us is whether plaintiff's claim for indemnification is barred by the six-year limitation of R.C.2305.07, it is unnecessary to imply a nonexistent agreement between the parties and then attempt to ascertain the terms of that agreement. There simply is no express contract of indemnity between the parties created by implication or otherwise. We have no need to find a fictional contract and then proceed on that basis. Nor are we considering an implied contract of defendant to repay Anaconda, similar to the common-law action for money had and received; nor are we considering plaintiff's right to subrogation of Anaconda's claim against defendant. Rather, we have before us only plaintiff's claim for indemnification from defendant.
Such as it exists, the "contract" between the parties is not an "implied-in-fact" contract but, rather, arises solely from an implied-in-law duty to reimburse another who has been compelled to pay what one should have paid. While indemnity may arise solely from implication, the resultant contract is an implied-in-law (not an implied-in-fact) contract. TravelersIndemnity Co. v. Trowbridge (1975), 41 Ohio St. 2d 11
[70 O.O.2d 6]. The confusion created by considering the contract to be implied in fact prevents my joining the majority opinion.
Regardless of the existence of a "meeting of the minds," and mutual understanding as to terms, or of defendant's intent whether or not expressed, the law implies a contractual-type duty *Page 431 
upon defendant to reimburse plaintiff for its fulfillment of a duty to make payment of defendant's legal obligation somewhat similar to the common-law money count of money paid, except that payment was made under fulfillment of a duty, rather than a request of defendant.
Unlike a subrogated claim, a claim for indemnity does not arise until payment is made in the absence of an express contractual provision providing for an earlier accrual. Since here there is no express contract, there can be no claim for indemnification until payment is made. See Travelers Indemnity Co., supra.
Contrary to the discussion by the majority, this is not a matter of discretion for the trial court but, instead, as a matter of law, there is no claim on the part of plaintiff for indemnification, nor any duty on the part of defendant to reimburse plaintiff until such time as plaintiff has paid that which defendant should have paid, as this court expressly held inRoss v. Spiegel, Inc. (1977), 53 Ohio App. 2d 297, 307
[7 O.O.3d 385], and as did the Supreme Court in the syllabus ofHenderson-Achert Lithographic Co. v. John Shillito Co. (1901),64 Ohio St. 236.
While there may be a difference between indemnification and subrogation, no such issue has been raised herein, nor has any issue of the possible tolling of the statute of limitations.
Accordingly, I concur in the judgment of reversal since the law is clear that, in the absence of an express agreement otherwise, a claim for indemnification does not arise until the payment is made for which indemnification is sought. *Page 432